Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 1 of 22




                           EXHIBIT A
Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 2 of 22
Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 3 of 22
Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 4 of 22
Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 5 of 22



                                                                           ENDORSED
                                                                     FILED IN MY OFFICE THIS

           Peter Strojnik,
                                                                             AUG 1 3 2020
          7847 N. Central Avenue
     2                                                               CLERK DJSTRICT COURT
          Phoenix, Arizona 85020                                          Luke Tessma-n
          Telephone: (602) 524-6602
          12s(ctstroinik.com
     4
                                  IN THE STA TE OF NE\V MEXICO
     5
                           z�D JUDICIAL DISTRICT BERNALILLO COUNTY
     6
 7
                                                             Case No:
                                                                        CV 2020 0 4 6 5 2
     8     PETER STROJNIK.
                                                Plaintiff,              ��lrJs�
  9
 10
                                 vs.

11        l IISTORIC HOTEL, LLC dba I IOTEL
          ANDALUZ ALBUQUERQUE, CURIO
12        COLLECTION BY HJLTON
13
                                             Defendant.
14

         1. Plaintiff brings this action pursuant to the (I) Americans with Disabilitii..:s Act, 42
16           U.S.C.�.12101 et seq. and corresponding regulations. 28 CTR Pan 36 and Department
17           of Justice Standards for Accessible Design (''ADAAG''), (2) New Mexico's Unfair
18          Trade Practices Act and Brand Deceit, and (J) common law of negligence and/or
19          negligence per sc.

20                                                PARTIES
         2. Plaintiff Peter Strojnik is an immigrant, a disabled veteran and a senior citizen.
21
         3. At all times relevant hereto, Plaintiff suffered from the follm:ving physical disabilities:
22
            prostate canci.::r, genitourinary impairment, renal cancer, SC\'Cre right-sided neural
23
            foraminal stcnosis \\'ith symptoms of femoral ncuropathy, missing right knee
24
            ameliorated with a prosthesis, limitation on the use of both shoulders, elbov.,s and
25
            \:Vrists. pleurisy, hyper blood pressure,
26
         4. Plaintiffs physical infirrnitit:s alleged abo\'C do both of the following:
27
28
Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 6 of 22




     1       a. Affect neurologicaL nrnsculoskeletal, respiratory, cardiovascular, reproductive
     '
     �           and genitourinary body systerns; and
     3       b. Limit, without regard to mitigated or unmitigated measures, active or inactive
     4          state, remissive or non-remissive condition, the following major life activities:
     5          walking, standing, sitting, bending, sleeping, working, climbing stairs, kicking,
     6          jumping, twisting body, rnnning, reaching, lifting, writing, working, twisting the
     7          wrist, shoulder and elbows, grasping, pushing, opening doors, breathing, getting
     8          in and oul of a car, working, carrying stuff and other major 1 ife activities.
  9      5. Plaintiff has a history of impairments stated in the preceding pan1graph.
 10      6. Plaintiff is regarded as having a physical conditions that limit major life activities.
 Il      7. Because of Plaintiff's disabilities, he requires the use of facilities that are accessible
12          to him and have the standard :.iccessibility features of the construction related
13          accessibility standards including those required by 42 U.S.C. Sec. 1210 I et seq., 28
14          C.F.R. Part 36 and the 2010 Standards for Accessibility Design as these laws,
15          standards and regulations relate to Plaintiff walking. standing, sitting, bending,
16          sleeping, working, climbing stairs. kicking, jumping.
17          twisting body, running, reaching, lifting, writing,
18          working. twisting the wrist, shoulder and elbows,
19          grasping, pushing, opening doors, breathing, getting in
20          and out of a car, carrying stuff and working.
21       8. Plaintiff has been declared disabled and has been issued
22          a government disability placard reproduced in the
23          margm.
24       9. The effect of Plaintiffs impairments on maJor life
25          activities and. consequently, on the personal encounters
26          with accessibility batTiers at Defendant's HoteL must be
27          considered in their mitigated, unmitigated, active,
28          inactive. remissive or non-remissive states. 2008 ADAAA and 28 C.F. R . 36. l 05.


                                                   2
Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 7 of 22




         l 0. Defendant owns, operates, leases, or leases to a lodging business located at 2 nd Street
     2       N\V, Albuquerque. NM 87102 ("Hotel'').
         11. On or about May 23, 2020, Plaintiff travelled from his home to Albuquerque on the

     4      wav to Sama Fe.

     5   12. Prior to traveling to Albuquerque, Plaintiff reviewed numerous hotels' hooking
            websites to help him determine which identified and described accessibility features
 6
            in the hotel and the guest rooms in enough detail to reasonably permit Plaintiff to
 7
            assess independently whether the given hotel or guest room met his accessibility
 8
            needs.
 9
         13. Plaintiff reviewed the booking website for Defendant and discovered the following
10
            28 C.F.R. 36.302(e)(l )(ii) identifications and disclosures documented in the
11
            following Table 2:
12
13
14


16
17
18
                                    AN                 ALUZ
19                                 C:UIUO COLLECTtON BY HH.TOH

20
21                               NO ACCESSIBILITY L'ffORMATlON

22
23
24        Accessible Amenities
25
           Available accessible features include:
26
              •   Accessible
27            •   Accessible business center
28            •   Accessible concierge desk
              •   Accessible elevators

                                                  3
Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 8 of 22




     1         •            Accessible exercise facility
               •            Accessible guest rooms with mobility features with entry or passage doors
                            that provide 32" of clear width
                         • Accessible hotel restaurant
     3
                         • Accessible meeting rooms
     4                   • Accessible parking
                         • Accessible public entrance
     5                  • Accessible registration desk
                        • Accessible route from the accessible public entrance to the accessible
     6                     guestrooms
                        • Accessible route from the accessible public entrance to the registration
     7
                           area
     8                  • Accessible route from the hotel's accessible entrance to the meeting
                           room/ballroom area
     9                  • Accessible route from the hotel's accessible public entrance to at least one
                           restaurant
 JO                     • Accessible route from the hotel's accessible public entrance to the
11                         business center
                       • Alarms - Audible
 12                    • Audible alerts in elevators
                       .. Automatic opening of bedroom door from the inside
13                     • Bathroom doors at least 32 inches wide
                       .. Bedroom doors at least 32 inches wide (812mm)
14                    • Braille elevator
15                    " Closed captioning on televisions or closed captioning decoders
                      .. Emergency Call Button on Phone
]6                    • Evacuation chair available to help evacuate a disabled person
                      • Grab bars in bathroom
17                    • Hotel complies with ADA Guidelines
                      " Hotel complies with the Americans with Disabilities Act of 1990
18                    .. Level or ramp entrance into the building
19                   .. Lowered emergency evacuation instructions
                     .. Lowered peep hole in door
20                   .. Lowered shelf storage
                     .. Public Areas/Facilities accessible for physically challenged
21                   • Roll-in Shower
                    • Rooms accessible to wheelchairs (no steps)
22                  • Rubber shower mats
23                  • Service animals welcome
                    • Strobe alarms
24                  .. TTY for guest use
                   • Valet only parking
                   • Visual alarm for hearing impaired
                   • Visual alarms for hearing impaired in hallways
26                 • Visual alarms for hearing impaired in public areas
27                 • Wheelchair ramp for lobby/reception access
         ________"_,,____                                                 ---- ----- - -- -�---__j
28

                                                   4
Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 9 of 22




                               .. . ...     ---- ·· ·····-···--·-       .. .   · · -----
     1      The following features aren't available:
     2          •    Accessible parking spaces for cars in the self-parking facility
                •    Accessible route from the hotel's accessible public entrance to the exercise
                     facilities
     4          •    Accessible route from the hotel's accessible public entrance to the spa
                •    Accessible route from the hotel's accessible public entrance to the
     5               swimming pool
                ..   Accessible swimming pool
  6             •    Accessible transportation with advance notice
  7             •    Assistive listening devices for meetings upon request
                •    Van-accessible parking in the self-parking facility
  8
 9
         14. Plaintiff personally visited Defendant's Hotel on or about May 23, 2020.
 10
         15. Upon review of the llotel's accessibility, Plaintiff noted that the Hotel was not
11
            compliant \vith the ADA and implementing regulations, 28 C.F .R. 36 and 20 I 0
12
            Standards for Accessibility Design.
13                       f
         l 6. Plaintif       subsequently     documented                the-    follmving   architectural   barriers   to
14          accessibility:
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                            Identification.


                                                                    5
Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 10 of 22




         The reception clerk advised Plaintiff that there are I 07 rooms, but only 2 are
     2                   accessible. Pl inti ff made the following note:
     3
     4
     5
     6
     7
 8
 9
 10
1l
                 Insufficient number of accessible rooms per front desk.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                      } nacccssiblc reception
                                  ·-···--------• "�•·· - ·· · · ·· ·• •-'-·-�   .   -- -··-----�·· ···- --- ---
28


                                                         6
Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 11 of 22




  1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
 12
13                  ____J_!l!P.!:_�_perly configured handrails.

14
15
16
 17
18
 19
20
21
22
23
24
25
26
27
                   _________ .,_ __ __ In�ccessible _items in gift shop.
28

                                               7
Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 12 of 22




     ,-
 1
 2
 3
 4
 s
 6
 7
 8
 9
10
11
12
13             . ______1\_·1o_1--'-·e_h1�.ccessibJeitems. in gift shop. --·-·----
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            8
Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 13 of 22




 2
 3
 4
 5
 6
 7
 8
 9
JO
11
12
                            Inaccessible lobb�· seating.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      9
Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 14 of 22




     1


     _)
          ,-
     4
     5
     6
     7
  8
  9
 10
 11
12                            ________ln_acccssiblc lobby bar.                                         ·-·-···-···--
13          ldentific_'.lJion of Specific Barrier ii:t_�lain Langl!_age: As indicate below each photo. ···-···--····
          i The dates on each particular occasion on which Plaintiff encountered such barrier and
14        Lwhich d���!.f!�i_!l_tif(J�rom visit_ing Hotel: 011_�1r about May 23, 2020.
15
          17. Above documented inaccessible clements and routes directly interfere with Plaintiffs
16
              pcrfomrnnce of major life activities including walking, standing, sitting, bending,
17
             sleeping, working, climbing stairs, kicking, jumping, twisting body, running,
18
             reaching, lifting, writing, working, twisting the wrist, shoulder and elbows, grasping,
19
             pushing, opening doors, breathing, getting in and out of a car, working, canying stuff
20
             and other major lifo activities in a manner that deprive Plaintiff of full and equal
21
             enjoyment of the Hotel.
                                                COUNT ONE
23                           Violation of Plaintifrs Civil Rights under the ADA
24
          18. Plaintiff realleges all allegations heretofore set fmth.
25                                                        f
          19. By virtue of his disability, Plaintif n:quircs an ADA compliant lodging facility
26
             particularly applicable to his mobility, both ambulatory and wheelchair assisted as
27           alleged above.
28
     Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 15 of 22




          20. Plaintiff visited Defendant's booking website and Defendant's Hotel and personally
     2        encountered ADA violations documented above.
     3    21. The Hotel's booking website readily admits that it is not accessible:

     4
          The following features aren't available:
     5
             •     Accessible parking spaces for cars in the self-parking facility
     6       •     Accessible route from the hotel's accessible public entrance to the exercise
                   facilities
     7
             •     Accessible route from the hotel's accessible public entrance to the spa
     8       ..    Accessible route from the hotel's accessible public entrance to the swimming
                   pool
     9       •     Accessible swimming pool
             ..    Accessible transportation with advance notice
 10          ..    Assistive listening devices for meetings upon request
             •     Van-accessible parking in the self-parking facility
11
 12      22. The ADA violations described above relate to Plaintiff's disability and interfere with
 13          Plaintiffs full and complete enjoyment of the IIotel.
14       23. Plaintiff is deterred from conducting further business with the I Iotel until the Hotel
15           has become fully compliant with the ADA.
16       24. The removal of accessibility barriers listed above is readily achievable.
17       25. As a direct and proximate result of ADA Violations, Defendant's failure to remove
18          accessibility barriers prevented Plaintiff from equal access to the Defendant's public

19          accom1nodation.
         26. The issuance of injunctive relief will resolve. in part, PlaintifTs ADA claim.
20
         \VHEREFORE, Plaintiff prays for all relief as follows:
21
                  A. Relief described in 42 U.S.C. �2000a      3; and
22
                  B. Relief described in 42 U.S.C. � 12 I 88(a) and (b) and, particularly -
23
                  C. Injunctive relief order to alter Ddendant ·s place of public accommodation to
24
                     make it readily accessible to and usable by ALL individuals with disabilities;
25
                     and
26                D. Requiring the provision of an auxiliary aid or service, modification of a policy,
27                   or provision of alternative methods, to the extent required by Subchapter [I[ of
28                   the ADA; and


                                                    11
 Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 16 of 22




     1           E. Equitable nominal damages: and
     2           F. For costs. expenses and attorney's fees: and
                G. All remedies provided for in 28 C.F.R. 36.50l(a} and (b).

     4
                                             COUNT U
     5           (Violation of the New Mexico •s Unfair Practices Act §§57-12-1 et seq)
     6
         27. Plaintiff realleges all allegations heretofore set forth.
     7
         28. New Mexico's Unfair Practices Act ("UPA '') prohibits the use of unfair or deceptive
     8
            trade practices as defined in 57- l 2-2.
     9
            Consumer Fraud - Brand Deceit
10       29. Hotels. motels and other places of lodging have developed a system of deceptive self­
11          identification through the purchase and use of nationally recognizable brand names
12          such as "lloliday Inn'', "Ililton•·. "Hyatt", "Marriott" in order to hide the true
13          ownership and operational management of the hotel or motel.
14       30. One way this deceptive self--identificalion is communicated to the guests and potential
15          guests is through actual idcnti fication on the property itself. For example, Defendant
16          Historic Hotel, LLC identifies itself as "Andaluz", a Hilton brand in the entrance lo

17          the building, the business cards of its employees and on its website:

18
19
20
21
22
23
24
25
26
27
28


                                                   12
Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 17 of 22




     1
     2
     ·'
  4
     5
  6
 7
  8
  9
 10
 ll
12
13
                                             NDALUl
14                                   CURIO COLLECTION             av HILTON
15
          31. However, Historic Hotel, LLC is neither Andaluz nor Hilton. It is Historic Hotel,
]6
             LLC.
17
          32. The misidentification is necessary because general public, including Plaintiff, identify
18
             Andaluz and Hilton \vith a higher degree of lodging standard and general integrity
19
             than the unknown hotelier like Historic Hotel.
20
          33. The intent and purpose of this deceptive self.identification is to mislead the lodging
21           public into believing that they arc booking a hotel room at a national brand name
22           property when they arc in fact booking a room with an unknown owner and an
23           unknown operator. Plaintiff justifiably relied on Historic llotel, LLC's false self­
24           identification to his damage.
25        34.Plaintiff suffered an injury resulting from the false misrepresentation(s) and was
26           damaged thereby in an amount of no less than $35, 000 . 00 .
27
28


                                                   13
 Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 18 of 22




             35.Dcfcndant either intended to cause injury to Plaintiff or defendant consciously
     2           pursued a course of conduct knowing that it created a substantial risk of
     3           significant harm to Plaintiff.
     4       36.Dcfcndant is liable to Plaintiff for punitive damages in an amount to be proven
     5          at trial sufficient, however, to deter this Defendant and others similarly situated
     6           from pursuing similar acts but in no event less than $135,000.00.
 7              Booking J,Jlebsite Misrepresentations and Omis,ftions
     8       37. The information disclosed in Hotel's Booking Website include the misrepresentations
 9              of fact (Tahle 2) that the Hotel is "accessible". This representation is false as
10              evidenced in Table 3 above.
 I1          38. Defendant's lack of recognition of the rights of the disabled displayed in its marketing

12              website. and its treatment of disabled individuals as fully bodies, is socially
                reprehensible and displays Defendant's ableism and segregationism.
13
             39. Defendant's conduct alleged in this Count and elsewhere in thic Complaint is
14
                reprehensible and requires a strong deterrent action in the form of punitive damages 1•
15
                   WHEREFORE, Plaintiff prays for relief pursuant to 57- l 2- IO as follows:
16
                   A. Injunctive relief requiring Defendant to rcmcdiate its unfair and discriminatory
17
                       practices; and
18
19
20
         1
            Bogle i·. Summit Inv. Co .. U7 N.M. 80, 107 P.3d 520 (N.M. App. 2005). These
          objectives are of critical importance in the ADA context \.Vhere Plaintiffs have no
21       monetary recourse other than the imposition of equitable nominal damages under the
22       ADA and where compensatory damages may be de minimis or difficult to quantify
         under negligence law. Akins\'. Unitt:>cl Steel H'orkers, AFL-CJO, CLC Local 187, 148
23       Nlvf. 442,237 P.3d 744 (NM 2010). See also Sanchn v. Clayton, 117 N.M. 761, 767,
         877 P.2d 567, 573 ( 1994) ("lndccd, if the defendant's conduct othcnvisc warrants punitive
24
         liability, the need for punishment or deterrence may be increased by reason of the very
25       fact that the defendant will have no liability for compensatory damages." (citing I Dan B.
         Dobbs. Law of Remedies� 3.11(10), at 515-16 (2d ed. 1993))). The present case is
26       illustrative where a compcn:--atory award against the Hotel may be de minimis or difficult
27       to quantify. Compare with Akins. ·'The present case is illustrative; a compensatory
         award against the Union of a mere $ l .661 \VOttld hardly deter s imilar outrageous
28       conduct against other Union members in the future."

                                                     14
 Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 19 of 22




     1               B. For damages in an amount to be proven at trial, but        111   no event less than
     2                   $3SJlOO.OO; and

     3               C. For punitive damages in an amount commensurate \Vith Defendant's

     4                  reprehensible conduct and the need for deterrence of similar conduct by others      1




     5                  but in no event less than SS0,000.00; m1d
                     D. For costs and attorney's fees; and
     6
                     E. For leave to amend this Complaint to add class action allegations; and
 7
                    F. For such other and further relief as the Court may deem just and proper.
     8
 9                                                     COUNT Ill
                                                       Negligence
 IO
11           40. Plaintiff realleges cill allegations heretofore scl forth.
12           41. Defendant had a duty to Plaintiff to remove ADA accessibility barriers so that Plaintiff
13              as a disabled individual would have Cull and equal access to the public

14              accommodation.
         42. Defendant breached this duty.
15
         43. Defendant is or should be aware that. historically, socidy has tended to isolate and
16
                segregate individuals with disabilities, and. despite some improvements, such forms
17
                of discrimination against individuals with disabilities continue   lO    be a serious and
18
                pervasive social problcm 2.
19
         44. Defendant knowingly and intentionally participated in this historical discriminaLion
20
                against Plaintiff� causing Plaintiff damage.
21       45. Discrimination against individuals with disab1lities persisls in the use and enjoyment
22              of critical public accommodations > .
23       46. Defendant's knowing and intentional pcrsistcrn.:c in discrimination against Plaintiff
24              and similarly situated persons caused Plaintiff damage by preventing him from
25              lodging at Defendant's Hotel.
26
27
28       2
             42 U.S.C. �12101(a)(2)
         3   42 U.S.C. �l210l(a)(3)

                                                         15
Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 20 of 22




             47. lndividuals with disabilities, including Plaintiff. continually encounter various forms
     2           of discrimination. including outright intentional exclusion. the discriminatory effects
                 of architectural. overprotective rules and policies. failure to make modifications to

     4           existing facilities and pnictkes, cxdusionary qualification standards and criteria,

     5           segregation, and relegation to lesser services, programs, activities, benefits, jobs, or
                other opportunities 4.
     6
             48. Defendant's knov.ring and intentional discrimination against Plaintiff reinforces above
     7
                forms of discrimination. causing Plaintiff damage.
     8
             49. Census data, nalional polls, and other studies have documented that people with
 9
                disabilities. as a group, occupy an inferior status in our society, and arc severely
 10
                disadvantaged socially, vocationally. economically, and educationally 5 .
l1           50. Defendant's knowing and intentional discrimination has relegated Plaintiff to an
12              inferior status in society, causing Plaintiff damage.
13           51. The Nation's proper goals regarding individuals wilh disahi Iities are to assure equality
14              of opportunity, full participation, independent living, and economic sclf-suflicicncy
15              for such individual:/.
16       52. Defendant\ knowing, and intentional discrimination has worked counter to our
                                         1,.,,.., ,




17              Nation· s goals of equality. causing Plaintiff damage.
18       53. Continued existence of unfair and unnecessary discrimination and prejudice denies

19              people with disabilities the opportunity to compete on an equal basis and to pursue
               those opportunities for which our free society is justifiably famous, and costs the
20
                United States billions of dollars in unnecessary expenses resulting from dependency
21
               and nonproductivity 7 •
22
         54. Dcfrndant's knowing and intentional unfair and unnecessary discrimination against
                Plaintiff demonstrates Defendant's knowing and intentional damage to Plaintiff.
24
         55. Plaintiff has been damaged by Defendant's negligence in an amount to be proven at
25
               trial, but in no event less than S35,000.00.
26
27
         4
           42 C.S.C. �1210l(a)(5)
         5 42 C.S.C. *1210l(a)(6)
28       6
           42 lJ.S.C. *12101(a)(7)
         7
           42 U.S.C. �12l0l(a)(8)

                                                       16
Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 21 of 22




     1     56. Defendant's breach of duty caused Plaintiff damages including, without limitation,
     2        the feeling of segrt�gation. discrimination, relegation to second class citizen status the
     .)
              pain, suffering and emotional damages inherent to discrimination and segregation and

     4        other damages to be proven at trial.

     5    57. According to New Mexico common law, punitive damages serve two impo1iant
              policy objectives under our state common law: to punish reprehensible conduct
     6
              and to deter similar conduct in the future.
 7
          58. By violating Plaintiffs civil rights. Defendant engaged in intentional, aggravated and
     8
              outrageous conduct.
 9
          59. The ADA has been the law       or the land s111ce 1991, but Defendant engaged in a
10
             conscious action of a reprehensible character, that is. Defendant denied Plaintiff his
11
             civil rights, and cause him damage by virtue or segregation, discrimination. relegation
12
             to second class citizen status the pain, suffering and emotional damages inherent to
13           discrimination and segregation and other damages to be proven at trial.
14        60. De fendant either intended to cause injury to Plaintiff or defendant consciously
15           pursued a course of conduct knowing that it created a substantial risk of significant
16           harm to Plaintiff.
17        61. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
18           sufficient, however, to deter this Defendant and others similarly situated from
19           pursuing similar acts, and in no event less than $5 0 ,000 .00.

20        WHEREFORE, Plaintiff prays for relief as follows:

21              A. For finding of negligence andh)r negligence per sc; and
                 B. For damages in an amount to be proven at trial; and
22
                C For punitive damages to be proven at trial; and
23
                D. For such other and further relief as the Court may deem just and proper.
24
25
26
27
28


                                                     17
Case 1:20-cv-00998-WJ-GBW Document 1-1 Filed 09/30/20 Page 22 of 22




 1                           REQUEST FOR TRIAL BY JURY

         Plaintiff respectfully requests a trial by jury in issues triable by a jury .

         DA TED this 3 rd day of August, 2020.
 4
                                               PET{;R STROJNIK
 5                                                  i   '            ;




 6
 7                                             Plaintiff
                                               7847 N. Central Avenue
 8                                             Phoenix. AZ 85020
                                               602-524-6602
 9
10
l1
12
13
14
15
16
17
18
19
20
21
22
23
24


26
27
28
